Citation Nr: 9902495	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  98-11 937	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1973 to 
November 1996.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO), which denied service connection for 
hearing loss of the right ear and for bilateral knee pain.  
The veteran appealed the ROs denial of both of the 
aforementioned issues; however, by rating decision dated 
September 1998, the RO granted the veteran service connection 
for chondromalacia of the knees, bilaterally.  Accordingly, 
the issue of service connection for bilateral knee pain is no 
longer before the Board for appellate review.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he is entitled to service 
connection for right ear hearing loss because it developed as 
a result of his exposure to extreme acoustic trauma while 
serving on active duty.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
entitlement to service connection for right ear hearing loss 
is well grounded.



FINDING OF FACT

There is no competent medical evidence of right ear hearing 
loss.


CONCLUSION OF LAW

The veterans claim of entitlement to service connection for 
right ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to service 
connection for right ear hearing loss because it developed as 
a result of his exposure to extreme acoustic trauma while 
serving on active duty.  The Board acknowledges the veterans 
contention; however, the threshold question is whether the 
veteran has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and nexus between the current 
disability and the in-service injury.  Id. at 1467-68.  
Medical evidence is required to provide the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  For purposes of a hearing 
loss claim, impaired hearing will be considered a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1998).  Service connection may be presumed if 
sensorineural hearing loss manifested to a degree of ten 
percent within one year of separation from service.  
38 C.F.R. §§ 3.307, 3.309(a).

The veterans service medical records reflect that although 
the veteran had his hearing tested on numerous occasions 
between 1973 and 1996, right ear hearing loss was never 
diagnosed.  During a December 1976 extension examination, an 
audiometer revealed the following pure tone thresholds, in 
decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
35
LEFT
10
15
5
0
10

However, as the examiner diagnosed high frequency hearing 
loss of the left ear, not right ear, and the veteran had 
previously been shown to have much higher decibel loss in his 
left ear, it appears that the examiner may have mistakenly 
recorded the findings of the veterans left ear in the right 
ear column.  That possibility is supported by the following 
pure tone thresholds shown during a reenlistment examination 
conducted in September 1980, during which the examining 
physician diagnosed left ear hearing loss:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
0
5
LEFT
5
5
10
10
35

On retirement examination in August 1996, an audiometer 
revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
5
15
LEFT
5
5
20
50
40

More importantly, beyond the veterans statements, the record 
contains no evidence that the veteran currently has right ear 
hearing loss as defined by VA regulations.  In March 1997, 
the veteran underwent a VA examination during which the 
following pure tone thresholds, in decibels, were shown:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
10
10
LEFT
0
10
15
55
40

Speech recognition in the right ear was 96 percent.  The 
examiner diagnosed right ear hearing within normal limits.

The veterans own supposition that he has right ear hearing 
loss as a result of his active service does not constitute 
competent medical evidence of a current disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that lay persons are not competent to offer medical 
opinions).  Thus, as the record lacks competent medical 
evidence of current right ear hearing loss, the veterans 
claim for service connection for right ear hearing loss must 
be denied as not well grounded. 

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  As the Board is not aware of the existence of 
additional evidence that might well ground the veterans 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).  That notwithstanding, the Board 
views its discussion as sufficient to inform the veteran of 
the elements necessary to well ground his claim, and as an 
explanation as to why his current attempt fails.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in that the RO 
made its decision on the merits.  The United States Court of 
Veterans Appeals has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but rather, as here, proceeds to adjudication on the 
merits, there is no prejudice to the veteran solely from the 
omission of the well-grounded analysis.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).  Therefore, the veteran is not 
prejudiced by the manner in which the Board has disposed of 
his claim.


ORDER

Service connection for right ear hearing loss is denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
